DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT




                         DAVID LOPEZ, JR.,

                              Appellant,

                                   v.

                         STATE OF FLORIDA,

                               Appellee.


                            No. 2D21-771



                         September 17, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Pinellas County; Susan St. John, Judge.

David Lopez, pro se.



PER CURIAM.

     Affirmed.

VILLANTI, BLACK, and STARGEL, JJ., Concur.


Opinion subject to revision prior to official publication.